Allowable Subject Matter
1.	Claims 1-6, 8-13, 15-20 are allowed.
2.	The following is an examiner’s statement of reasons for allowance: it is well-known in the art of electronic surveillance in particular in video recording/tapping and monitoring  environment an event can be captured, analyzed and identified and shared.  The current invention is also directed to such environment. However, the current claimed invention includes several features that are not mentioned or utilized in the conventional environment.  For example, as given in previous rejections, The prior art of records teach most of the claimed subject matter of the current inventions. Except as argued by the applicant the  prior art of records do not explicitly  teach "determining a likelihood that the detected event is of interest to the user based on previous information that has been presented to the user on the user device, wherein a confidence value is assigned to the determined likelihood based on a number of times that the detected event was presented to the user on the user device" and "in response to determining that the likelihood that the detected event is of interest to the user is greater than a first predetermined threshold value and in response to determining that the confidence value is greater than a second predetermined threshold value, presenting information indicating the event related to the animate object on the user device" as recited in claim 1.
Similarly, independent claims 8 and 15 recite similar subject matter as that of claim 1.  Further prior art searches failed to produce any relevant results.  Thus, the pending claims 1-6, 8-13, and 15-20 are allowed 

3.	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”  


CONCLUSION

4.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
US 9734845 B1 is directed to Mitigating Effects Of Electronic Audio Sources In Expression Detection. The patent discloses, in a speech-based system, a wake word or other trigger expression is used to preface user speech that is intended as a command. The system receives multiple directional audio signals, each of which emphasizes sound from a different direction. The signals are monitored and analyzed to detect the directions of interfering audio sources such as televisions or other types of electronic audio players. One of the directional signals having the strongest presence of speech is selected to be monitored for the trigger expression. If the directional signal corresponds to the direction of an interfering audio source, a more strict standard is used to detect the trigger expression. In addition, the directional audio signal having the second strongest presence of speech may also be monitored to detect the trigger expression.

5.	Information regarding the status of an application may be obtained from the patent application information retrieval (PAIR) system. Status information for published application may be obtained from either Private –PAIR or Public-PAIR. Status information for unpublished applications is available through Private-PAIR only. For more information about the PAIR system, please see pair-direct.uspto.gov web site. Should you have questions regarding access to the PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
6.	Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Tadesse Hailu, whose telephone number is (571) 272-4051, e-mail address tadesse.hailu@uspto.gov, and the Fax number is (571) 273-4051. The Examiner can normally be reached on M-F from 10:30 – 7:00 ET. If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Kieu Vu, can be reached at (571) 272-4057 Art Unit 2173.
 
/TADESSE HAILU/Primary Examiner, Art Unit 2173